 1
 2
 3
 4
 5
 6
 7
 8
 9
10                               UNITED STATES DISTRICT COURT
11             CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
12
13 DAVID RICHARDSON,                               Case No. 2:18-cv-7363-JFW-(PLAx)
                        Plaintiff,                 Honorable John F. Walter, Dept. 7A
14
                                                   Magistrate Paul Abrams
15
               v.
16                                                 ORDER TO STIPULATION FOR
                                                   PROTECTIVE ORDER
17 TARGET CORPORATION, a
   corporation; and DOES 1 to 20,
18
                Defendants.
19                                                 Pretrial Conf.: August 2, 2019
                                                   Trial:          August 20, 2019
20
              Having considered the papers, and finding that good cause exists, the Parties'
21
     Stipulated Protective Order is entered as modified.
22
23            IT IS SO ORDERED.
24
25 Dated: November 28, 2018                          ______________________________
                                                     Honorable Paul L. Abrams
26
                                                     United States Magistrate Judge
27
28
     4840-1844-0833.1                                             Case No. 2:18-cv-7363-JFW-(PLAx)
                          ORDER TO STIPULATION FOR PROTECTIVE ORDER
